

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into this 15th day of
November, 2010, by and between Birch Branch Inc. (the "Company"), and Wang Lei
at 203 2# 43 ShuiTun Road, TianQiao district, Jinan City, Shandong Province,
China  250101 (the "Executive") (collectively, the “Parties”).


WHEREAS, the Company is a publicly traded company with its shares of common
stock quoted on the OTC Bulletin Board under the trading symbol “BRBH”; and


WHEREAS, the Company wishes to employ the Executive as Chief Financial Officer
upon the terms and conditions set forth in this Agreement and the Executive is
willing to accept such employment subject to the terms and conditions set forth
below.


NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:


1.        Employment.


(a)   Position and Duties.


(i)       Subject to the terms and conditions hereof, the Company hereby employs
the Executive during the term of employment set forth in Section 2 to serve as
Chief Financial Officer of the Company and perform the duties and services as
are normally and customarily associated with such position, including assisting
the Company with (A) financing through a private and/or public offering and (B)
application for listing on a senior exchange (the “Senior Exchange”), including
the New York Stock Exchange, NYSE-Amex, NASDAQ Global Select, NASDAQ Global
Market and NASDAQ Capital Market, as well as such other associated duties as the
board of directors of the Company (the “Board”) shall reasonably determine. The
Executive shall report directly to the Chief Executive Officer of the Company.
The Executive shall obey the lawful direction of the Chief Executive Officer and
shall use his diligent efforts to promote the interests of the Company and to
maintain and promote the reputation thereof.

 
1

--------------------------------------------------------------------------------

 


(ii)      During the Employment Term set forth in Section 2 hereof, the
Executive shall use his best efforts to perform his duties under this Agreement
and shall devote such time, energy and skill as is necessary in the performance
of his duties with the Company. The Executive will not, unless as a
representative of the Company or with consent in writing of the Board, be
directly or indirectly engaged or concerned in any other business activities.
Notwithstanding the foregoing provisions, the Executive is not prohibited from
(A) participating in charitable, civic, educational, professional or community
affairs or serving on the board of directors or advisory committees of
non-profit entities; and (B) managing his and his family’s personal investments,
in each case, provided that such activities in the aggregate do not materially
interfere with his duties hereunder.  Company agrees that the Executive’s other
activities will not and do not impede his ability to perform his role under this
Agreement.


2.        Employment Term. Subject to Section 4 herein, the term of employment
of the Executive under this Agreement shall start on November 15, 2010 and
expire on November 14, 2013 (the “Employment Term”).


3.        Compensation.


(a)      Base Salary.  In consideration of the services to be rendered
hereunder, the Company hereby agrees to pay the Executive an annual base salary
of Three Hundred Thousand RMB (300,000 RMB) (the “Base Salary”) payable in equal
monthly installments.


(b)    Stock Option. Subject to other provisions hereof and the terms and
conditions set forth in the Stock Option Agreement between the Company and the
Executive, the Company agrees to grant the Executive a four-year stock option
(the “Stock Option”) to purchase a total of 318,250 shares of the Company’s
common stock (the “Common Stock”) at an exercise price of $4.00 per share, equal
to the closing bid price of the Company’s common stock as of the date hereof.
The Stock Option shall vest and become exercisable on November 14, 2013 (the
“Vesting Date”) , provided that the Executive has served the full Employment
Term and the Company is listed on the Senior Exchange on the Vesting Date.


2

--------------------------------------------------------------------------------


 
4.        Termination. Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:

(a)  Disability. If the Company determines in good faith that the Disability of
the Executive has occurred during the Employment Term (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice in accordance with Section 7 of this Agreement of its intention to
terminate the Executive Employment. In such event, the Executive’s employment
shall terminate effective on the thirtieth (30th) day following receipt of such
notice by the Executive, provided that within 30 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. For purposes of this Agreement, "Disability" shall mean a
determination  by the Company in accordance with applicable law that due to a
physical or mental injury, infirmity or incapacity, the Executive is unable to
perform the essential functions of his job with or without accommodation for 180
days (whether or not consecutive) during any 12-month period.


(b)  Death.  The Executive’s employment shall automatically terminate on the
date of death of the Executive during the Employment Term.


(c)  Cause.  The Company may immediately terminate the Executive’s employment
upon written notice of termination by the Company to the Executive for Cause.
"Cause" shall mean, as determined by the Board (or its designee) (1) conduct by
the Executive in connection with his employment duties or responsibilities that
is fraudulent, unlawful or grossly negligent; (2) the willful misconduct of the
Executive; (3) the willful and continued failure of the Executive to perform the
Executive's duties with the Company (other than any such failure resulting from
incapacity due to physical or mental illness); (4) the commission by the
Executive of any felony or any crime involving moral turpitude; (5) violation of
any material policy of the Company or any material provision of the Company's
code of conduct, employee handbook or similar documents; or (6) any material
breach by the Executive of any provision of this Agreement or any other written
agreement entered into by the Executive with the Company.


(d)  Termination other than for Cause. The Company shall have the right to
terminate the Executive's employment hereunder for any reason at any time,
including for any reason that does not constitute Cause, subject to the
consequences of such termination as set forth in this Agreement.


(a)  Resignation for Good Reason. The Executive may voluntarily terminate his
employment hereunder for Good Reason on the 60th day after the delivery of a
written notice to the Company. For the purpose of this Agreement, “Good Reason”
shall mean:

 
3

--------------------------------------------------------------------------------

 


(i)  the assignment of the Executive to a position in which the Executive’s
authority, duties and responsibilities are materially diminished from the
authority, duties or responsibilities as contemplated by Section 1 of this
Agreement or any other  action taken by the Company or its affiliated companies
which results in a material , diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated and insubstantial
action not taken in bad faith and which is remedies by the Company promptly
after receipt of notice thereof given by the Executive;


(ii) any failure by the Company or its affiliated companies to comply with any
of the provisions of Section 3 of this Agreement, other than an isolated,
insubstantial and inadvertent  failure not occurring in bad faith and which is
remedies by the Company promptly after receipt of notice thereof given by the
Executive; or


(iii)
any   material    change   in   the    Executive's    reporting   responsibilities;


However, in no event shall the Executive be considered to have terminated his
employment for "Good Reason" unless and until the Company receives written
notice from the Executive identifying in reasonable detail the acts or omissions
constituting "Good Reason" and the provision of this Agreement relied upon, and
such acts or omissions are not cured by the Company to the reasonable
satisfaction of the Executive within 30 days of the Company's receipt of such
notice.


(f) Resignation other than for Good Reason. The Executive may voluntarily
terminate his employment hereunder for any reason other than Good Reason on the
60th day after the delivery a written notice to the Company.


5.        Consequence of Termination; Change of Control. In the event of
termination of Executive’s employment or service with the Company or Change of
Control (defined below) during the Employment Term, the Executive shall be
entitled to (i) all accrued and unpaid Base Salary pursuant to Section 2(a), and
(ii) reimbursement for any unreimbursed expenses properly incurred through the
date of termination.

 
4

--------------------------------------------------------------------------------

 


For the purpose of this Agreement, a “Change in Control" shall be deemed to have
occurred if, during the term of this Agreement: (i) the beneficial ownership of
at least 50% of the Company's voting securities or all or substantially all of
the assets of the Company shall have been acquired, directly or indirectly by a
single person or a group of affiliated persons, other than the Executive or a
group in which the Executive is a member, or (ii) as the result of or in
connection with any cash tender offer, exchange offer, sale of assets, merger,
consolidation or other business combination of the Company with another
corporation or entity and the new Board is comprised of majority directors
chosen or elected by the members of the new/combined entity who were not members
of the Company before such cash tender offer, exchange offer, sale of assets,
merger, consolidation or other business combination of the Company with another
corporation or entity.


6.        No Assignment. This Agreement is personal to each of the
Parties.  Except as provided below, no Party may assign or delegate any rights
or obligations hereunder without first obtaining the written consent of the
other Party hereto; provided, however, that the Company may assign this
Agreement to any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company.


7.        Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (1) on the date of delivery if delivered by hand,
(2) on the date of transmission, if delivered by confirmed facsimile, (3) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (4) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:


If to the Executive:


Wang  Lei
c/o Henan Shuncheng Group Coal Coke Co., Ltd.
Cai Cun Road Intersection, Henan Shuncheng
Group Coal Coke Co., Ltd. (New Building)
Henan Province, Anyang County, China 455141
 
 
5

--------------------------------------------------------------------------------

 

If to the Company:


Birch Branch Inc.
Attn.: Wang Feng
c/o Henan Shuncheng Group Coal Coke Co., Ltd.
Cai Cun Road Intersection, Henan Shuncheng
Group Coal Coke Co., Ltd. (New Building)
Henan Province, Anyang County, China 455141


With a copy (which does not constitute a notice) to:


Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey, 07726
Attention: Richard I. Anslow, Esq.
Tel.: 732-409-1212
Fax: 732- 577-1188


or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


 
6

--------------------------------------------------------------------------------

 

8.        Protection of the Company’s Business.


(a)  Confidentiality. The Executive acknowledges that during the course of his
employment by the Company (prior to and during the Employment Term) he has and
will occupy a position of trust and confidence. The Executive shall hold in a
fiduciary capacity for the benefit of the Company and shall not disclose to
others or use, whether directly or indirectly, any Confidential Information
regarding the Company, except (i) as in good faith deemed necessary by the
Executive to perform his duties hereunder, (ii) to enforce any rights or defend
any claims hereunder or under any other agreement to which the Executive is a
party, provided that such disclosure is relevant to the enforcement of such
rights or defense of such claims and is only disclosed in the formal proceedings
related thereto, (iii) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order him to divulge, disclose or make accessible
such information, provided that the Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment, (iv) as to such Confidential Information that shall
have become public or known in the Company's industry other than by the
Executive's unauthorized disclosure, or (v) to the Executive's spouse, attorney
and/or his personal tax and financial advisors as reasonably necessary or
appropriate to advance the Executive's tax, financial and other personal
planning (each an "Exempt Person"), provided, however, any disclosure or use of
Confidential Information by an Exempt Person shall be deemed to be a breach of
this Section 8 by the Executive. The Executive shall take all reasonable steps
to safeguard the Confidential Information and to protect it against disclosure,
misuse, espionage, loss and theft.  The Executive understands and agrees that
the Executive shall acquire no rights to any such Confidential Information.
"Confidential Information" shall mean information about the Company, its
subsidiaries and affiliates, and their respective clients and customers that is
not disclosed by the Company and that was learned by the Executive in the course
of his employment by the Company, including, but not limited to, any proprietary
knowledge, trade secrets, data and databases, formulae, sales, financial,
marketing, training and technical information, client, customer, supplier and
vendor lists, competitive strategies, computer programs and all papers, resumes,
and records (including computer records) of the documents containing such
Confidential Information.


(b)  Non-Competition.  During the Employment Term and for the one-year period
following the termination of the Executive's employment for any reason (the
"Restricted Period"), the Executive shall not, directly or indirectly, without
the prior written consent of the Company, provide employment (including
self-employment), directorship, consultative or other services to any business,
individual, partner, firm, corporation, or other entity that competes with any
business conducted by the Company or any of its subsidiaries or affiliates on
the date of the Executive's termination of employment or within one year of the
Executive's termination of employment in the geographic locations where the
Company and its subsidiaries or affiliates engage or propose to engage in such
business (the "Business"). Nothing herein shall prevent the Executive from
having a passive ownership interest of not more than 2% of the outstanding
securities of any entity engaged in the Business whose securities are traded on
a national securities exchange.

 
7

--------------------------------------------------------------------------------

 


(c)  Non-Solicitation of Employees. The Executive recognizes that he possesses
and will possess confidential information about other employees of the Company
and its subsidiaries and affiliates relating to their education, experience,
skills, abilities, compensation and benefits, and inter-personal relationships
with customers of the Company and its subsidiaries and affiliates. The Executive
recognizes that the information he possesses and will possess about these other
employees is not generally known, is of substantial value to the Company and its
subsidiaries and affiliates in developing their business and in securing and
retaining customers, and has been and will be acquired by him because of his
business position with the Company. The Executive agrees that, during the
Restricted Period, he will not, directly or indirectly, (i) solicit or recruit
any employee of the Company or any of its subsidiaries or affiliates (a "Current
Employee") or any person who was an employee of the Company or any of its
subsidiaries or affiliates during the twelve (12) month period immediately prior
to the date the Executive's employment terminates (a "Former Employee") for the
purpose of being employed by him or any other entity, or (ii) hire any Current
Employee or Former Employee.


(d)  Non-Solicitation of Customers.  The Executive agrees that, during the
Restricted Period, he will not, directly or indirectly, solicit or attempt to
solicit (i) any party who is a customer or client of the Company or its
subsidiaries, who was a customer or client of the Company or its subsidiaries at
any time during the twelve (12) month period immediately prior to the date the
Executive's employment terminates or who is a prospective customer or client
that has been identified and targeted by the Company or its subsidiaries for the
purpose of marketing, selling or providing to any such party any services or
products offered by or available from the Company or its subsidiaries, or (ii)
any supplier or vendor to the Company or any subsidiary to terminate, reduce or
alter negatively its relationship with the Company or any subsidiary or in any
manner interfere with any agreement or contract between the Company or any
subsidiary and such supplier or vendor.


(e)  Property.  The Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment by the Company or its subsidiaries are the sole property
of the Company and its subsidiaries ("Company Property").  During the Employment
Term, and at all times thereafter, the Executive shall not remove, or cause to
be removed, from the premises of the Company or its subsidiaries, copies of any
record, file, memorandum, document, computer related information or equipment,
or any other item relating to the business of the Company or its subsidiaries,
except in furtherance of his duties under this Agreement. When the Executive's
employment with the Company terminates, or upon request of the Company at any
time, the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.

 
8

--------------------------------------------------------------------------------

 


(f)   Non-Disparagement.  Executive shall not, and shall not induce others to,
disparage the Company or its subsidiaries or affiliates or their past and
present officers, directors, employees or products. "Disparage" shall mean
making comments or statements to the press, the Company's or its subsidiaries'
or affiliates' employees or any individual or entity with whom the Company or
its subsidiaries or affiliates has a business relationship which would adversely
affect in any manner (1) the business of the Company or its subsidiaries or
affiliates (including any products or business plans or prospects), or (2) the
business reputation of the Company or its subsidiaries or affiliates, or any of
their products, or their past or present officers, directors or employees.


(g)  Cooperation. Subject to the Executive's other reasonable business
commitments, following the Employment Term, the Executive shall be available to
cooperate with the Company and its outside counsel and provide information with
regard to any past, present, or future legal matters which relate to or arise
out of the business the Executive conducted on behalf of the Company and its
subsidiaries and affiliates, and, upon presentation of appropriate
documentation, the Company shall compensate the Executive for any out-of-pocket
expenses reasonably incurred by the Executive in connection therewith.


(h)  Equitable Relief and Other Remedies.  The Executive acknowledges and agrees
that the Company's remedies at law for a breach or threatened breach of any of
the provisions of this Section 8 would be inadequate and, in recognition of this
fact, the Executive agrees that, in the event of such a breach or threatened or
attempted breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available. In
addition, without limiting the Company's remedies for any breach of any
restriction on the Executive set forth in this Section 8, except as required by
law, the Executive shall not be entitled to any payments set forth in Section 5
hereof if the Executive has breached the covenants applicable to the Executive
contained in this Section 8, the Executive will immediately return to the
Company any such payments previously received under Section 5 upon such a
breach, and, in the event of such breach, the Company will have no obligation to
pay any of the amounts that remain payable by the Company under Section 5.

 
9

--------------------------------------------------------------------------------

 


(i)   Reformation.  If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 8 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the law of
that state.  The Executive acknowledges that the restrictive covenants contained
in this Section 8 are a condition of this Agreement and are reasonable and valid
in temporal scope and in all other respects.


(j)   Liability. Notwithstanding the provisions in this Section 8, the Executive
shall not be liable for any mistakes of fact, errors of judgment, for losses
sustained by the Company or any subsidiary or for any acts or omissions of any
kind, unless caused by the negligence or willful or intentional misconduct of
the Executive or any person or entity acting for or on behalf of the Executive.


(k)  Survival of Provisions. The obligations contained in this Section 8 shall
survive in accordance with their terms the termination or expiration of the
Executive's employment with the Company and shall be fully enforceable
thereafter.


9.        Indemnification. The Executive shall be indemnified to the extent
permitted by the Company's organizational documents and to the extent allowed by
law.  The Company shall continue to carry Director’s and Officer’s Liability
Insurance in accordance with that which has been approved by the Company’s Board
in such amounts and at limits no less than the current policy limits and amounts
now in effect.


10.      Section Headings and Interpretation. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. Expressions of
inclusion used in this agreement are to be understood as being without
limitation.


11.      Severability. The provisions of this Agreement shall be deemed
severable and the invalidity of unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.


12.      Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.

 
10

--------------------------------------------------------------------------------

 


13.      Arbitration.  Any dispute or controversy under this Agreement shall be
settled exclusively by arbitration in the City of New York, County of New York
in accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitration award in any court having
jurisdiction.


14.      Governing Law.  This Agreement will be governed by the laws of the
State of New York without regard to conflicts of laws principles.


15.      Entire Agreement. This Agreement contains the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which is not expressly set
forth in this Agreement.


16.      Waiver and Amendment. No provision of this Agreement may be modified,
amended, waived or discharged unless such waiver, modification, amendment or
discharge is agreed to in writing and signed by the Executive and such officer
or director as may be designated by the Board. No waiver by either Party at any
time of any breach by the other Party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver or similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.


17.      Withholding. The Company may withhold from any and all amounts payable
under this Agreement such federal, state, local and foreign taxes as may be
required to be withheld pursuant to any applicable law or regulation.


18.      Authority and Non-Contravention. The Executive represents and warrants
to the Company that he has the legal right to enter into this Agreement and to
perform all of the obligations on his part to be performed hereunder in
accordance with its terms and that he is not a party to any agreement or
understanding, written or oral, which could prevent him from entering into this
Agreement or performing all of his obligations hereunder.


19.      Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.

 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.


BIRCH BRANCH INC.
 
Wang Feng
By:  Wang Feng
Title: Chief Executive Officer
 
EXECUTIVE
 
Wang Lei
By:  Wang Lei

 
 
12

--------------------------------------------------------------------------------

 